Exhibit 10.1

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

AMENDED AND RESTATED

2018 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

Purpose

     1  

2.

 

Definitions

     1  

3.

 

Administration

     6  

4.

 

Effective Date and Term of Plan

     7  

5.

 

Shares Subject to the Plan

     7  

6.

 

Eligibility

     7  

7.

 

Types of Awards

     8    

7.1

  

Options

     8    

7.2

  

Share Appreciation Rights

     9    

7.3

  

Restricted Shares

     11    

7.4

  

Performance Shares and RSUs; Performance Goals

     11    

7.5

  

Contract Shares

     12    

7.6

  

Bonus Shares

     13    

7.7

  

Dividend Equivalent Rights

     13    

7.8

  

Holding Period

     13  

8.

 

Events Affecting Outstanding Awards

     13    

8.1

  

Termination of Service (Other Than by Death or Disability)

     13    

8.2

  

Death or Disability

     14    

8.3

  

Capital Adjustments

     14    

8.4

  

Certain Corporate Transactions

     15  

9.

 

Suspension, Amendment or Termination of the Plan

     15  

10.

 

Miscellaneous

     16    

10.1

  

Documentation of Awards

     16    

10.2

  

Rights as a Shareholder

     16    

10.3

  

Conditions on Delivery of Shares

     16    

10.4

  

Registration and Listing of Shares

     16    

10.5

  

Compliance with Rule 16b-3

     16    

10.6

  

Tax Withholding

     17    

10.7

  

Transferability of Awards

     17    

10.8

  

Registration

     17    

10.9

  

Acquisitions

     17    

10.10

  

Clawback

     17  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page    

10.11

  

Employment Rights

     18    

10.12

  

Indemnification of Board and Committee

     18    

10.13

  

Application of Funds

     18    

10.14

  

Governing Law

     18  

 

-ii-



--------------------------------------------------------------------------------

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

AMENDED AND RESTATED

2018 EQUITY INCENTIVE PLAN

Preamble

WHEREAS, Pennsylvania Real Estate Investment Trust (the “Trust”) desires to
continue to have the ability to award certain equity-based benefits to certain
of the non-employee trustees and officers and other key employees of the Trust
and its “Related Corporations” and “Subsidiary Entities” (both as defined
below);

WHEREAS, the Trust maintains the Plan (as defined below), and the Trust desires
to amend and restate the Plan, as hereinafter provided;

NOW, THEREFORE, the Plan is hereby amended and restated (subject to the approval
of the shareholders of the Trust) under the following terms and conditions:

1.    Purpose. The Plan is intended to provide a means whereby the Trust may
grant ISOs, NQSOs, Restricted Shares, SARs, Performance Shares, RSUs, Contract
Shares, Bonus Shares and/or DERs to Key Employees and Non-Employee Trustees.
Thereby, the Trust expects to attract and retain such Key Employees and
Non-Employee Trustees and to motivate them to exercise their best efforts on
behalf of the Trust and its Subsidiary Entities.

2.    Definitions.

(a)    “Annual Grant” shall have the meaning set forth in Section 7.3(c).

(b)    “Award” shall mean ISOs, NQSOs, Restricted Shares, SARs, Performance
Shares, RSUs, Contract Shares, Bonus Shares and/or DERs awarded by the Committee
to a Participant.

(c)    “Award Agreement” shall mean a written document evidencing the grant of
an Award, as described in Section 10.1.

(d)    “Board” shall mean the Board of Trustees of the Trust.

(e)    “Bonus Shares” shall mean an Award that entitles the recipient to receive
Shares without payment, as a bonus.

(f)    “Change in Control” shall mean:

(1)    The acquisition by an individual, entity, or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30 percent or more of the combined voting power of the then outstanding
voting securities of the Trust entitled to vote generally in the election of
trustees (the “Outstanding Shares”); provided, however, that the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Trust unless, in connection therewith, a majority of the
individuals who

 

1



--------------------------------------------------------------------------------

constitute the Board as of the date immediately preceding such transaction cease
to constitute at least a majority of the Board; (ii) any acquisition by the
Trust; (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Trust or any entity controlled by the Trust;
(iv) any acquisition by any individual, entity, or group in connection with a
“Business Combination” (as defined in paragraph (3) below) that fails to qualify
as a Change in Control pursuant to paragraphs (3) or (4) below; or (v) any
acquisition by any Person entitled to file Schedule 13G under the Exchange Act
with respect to such acquisition; or

(2)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a trustee subsequent to
the date hereof whose appointment, election, or nomination for election by the
Trust’s shareholders was approved by a vote of at least a majority of the
trustees then comprising the Incumbent Board (other than an appointment,
election, or nomination of an individual whose initial assumption of office is
in connection with an actual or threatened election contest relating to the
election of the trustees of the Trust) shall be, for purposes of this Plan,
considered as though such person were a member of the Incumbent Board; or

(3)    The consummation of a reorganization, merger, or consolidation, or sale
or other disposition of all or substantially all of the assets of the Trust (a
“Business Combination”), in each case, if, following such Business Combination
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Shares immediately prior to such Business Combination
beneficially own, directly or indirectly, less than 40 percent of, respectively,
the then outstanding shares of equity securities and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of trustees or directors, as the case may be, of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Trust or all or substantially all of
the Trust’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as such beneficial owners held their
ownership, immediately prior to such Business Combination of the Outstanding
Shares; or

(4)    The consummation of a Business Combination, if, following such Business
Combination all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Shares immediately prior to such
Business Combination beneficially own, directly or indirectly, 40 percent or
more but less than 60 percent of, respectively, the then outstanding shares of
equity securities and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of trustees or directors,
as the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity which, as a result of such
transaction, owns the Trust or all or substantially all of the Trust’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as such beneficial owners held their ownership, immediately prior to
such Business Combination, of the Outstanding Shares, and (i) any Person
(excluding any employee benefit plan (or related trust) of the Trust or such
entity resulting from such Business

 

2



--------------------------------------------------------------------------------

Combination) beneficially owns, directly or indirectly, 30 percent or more of,
respectively, the then outstanding shares of equity securities of the entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Business Combination, or (ii) at least a majority
of the members of the board of trustees or directors of the entity resulting
from such Business Combination were not members of the Incumbent Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination, or (iii) the Chief Executive Officer of
the Trust at the time of the execution of the initial agreement providing for
such Business Combination is not appointed or elected to a comparable or higher
position with the entity resulting from such Business Combination, or (iv) the
executive officers of the Trust holding the title of Executive Vice President or
higher at the time of the execution of the initial agreement for such Business
Combination constitute less than a majority of the executive officers holding
comparable or higher titles of the entity resulting from such Business
Combination; or

(5)    The consummation of a Business Combination, following which all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Shares immediately prior to such Business Combination
beneficially own, directly or indirectly, 60 percent or more of, respectively,
the then outstanding shares of equity securities and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of trustees or directors, as the case may be, of the entity resulting
from such Business Combination (including, without limitation, an entity which,
as a result of such transaction, owns the Trust or all or substantially all of
the Trust’s assets either directly or through one or more subsidiaries) shall
not constitute a “Change in Control” unless following such transaction the
provisions of paragraphs (1) or (2) are independently satisfied; or

(6)    A complete liquidation or dissolution of the Trust.

(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h)    “Committee” shall mean the Trust’s Executive Compensation and Human
Resources Committee, which shall consist solely of not fewer than two trustees
of the Trust who shall be appointed by, and serve at the pleasure of, the Board
(taking into consideration the rules under section 16(b) of the Exchange Act).

(i)    “Contract Date” shall mean the date specified in the Award Agreement on
which a Participant is entitled to receive Contract Shares, provided he or she
is still providing services to the Trust or one of its Subsidiary Entities on
each date.

(j)    “Contract Shares” shall mean an Award that entitles the recipient to
receive unrestricted Shares, without payment, if the recipient is still
providing services to the Trust or one of its Subsidiary Entities as of the
future date specified in the Award Agreement.

(k)    “Disability” shall mean a Participant’s “permanent and total disability,”
as defined in section 22(e)(3) of the Code.

 

3



--------------------------------------------------------------------------------

(l)    “DER” shall mean a dividend equivalent right - i.e., an Award that
entitles the recipient to receive a benefit in lieu of cash dividends that would
be payable on any or all Shares subject to another Award granted to the
Participant, or that would be payable on a number of notional Shares unrelated
to any other Award, in either case had such Shares been outstanding.

(m)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(n)    “Fair Market Value” shall mean the following, arrived at by a good faith
determination of the Committee:

(1)    if there are sales of Shares on a national securities exchange or in an
over-the-counter market on the date of grant (or on such other date as value
must be determined), then the mean between the highest and lowest quoted selling
price on such date; or

(2)    if there are no such sales of Shares on the date of grant (or on such
other date as value must be determined) but there are such sales on dates within
a reasonable period both before and after such date, the weighted average of the
means between the highest and lowest selling price on the nearest date before
and the nearest date after such date on which there were such sales; or

(3)    if paragraphs (1) and (2) above are not applicable, or the Committee
desires to use another method in connection with an Award, then such other
method of determining fair market value as shall be adopted by the Committee.

Where the Fair Market Value of Shares is determined under (2) above, the average
shall be weighed inversely by the respective numbers of trading days between the
dates of reported sales and the specified valuation date, in accordance with
Treas. Reg. §20.2031-2(b)(1) or any successor thereto.

(o)    “ISO” shall mean an incentive stock option - i.e., an Option which, at
the time such Option is granted under the Plan, qualifies as an incentive stock
option within the meaning of section 422 of the Code, unless the Award Agreement
states that the Option will not be treated as an ISO.

(p)    “Key Employee” shall mean an officer or other key employee of the Trust
or one of its Subsidiary Entities, as determined by the Committee in its sole
discretion.

(q)    “More-Than-10-Percent Shareholder” shall mean any person who at the time
of grant owns, directly or indirectly, or is deemed to own by reason of the
attribution rules of section 424(d) of the Code, Shares possessing more than
10 percent of the total combined voting power of all classes of Shares of the
Trust or of a Related Corporation.

(r)    “Non-Employee Trustee” shall mean a trustee of the Trust who is not an
employee of the Trust or of a Related Corporation or Subsidiary Entity.

 

4



--------------------------------------------------------------------------------

(s)    “NQSO” shall mean a nonqualified stock option—i.e., an Option that, at
the time such Option is granted to a Participant, does not meet the definition
of an ISO, whether or not it is designated as a nonqualified stock option in the
Award Agreement.

(t)    “Option” is an Award entitling the Participant on exercise thereof to
purchase Shares at a specified exercise price.

(u)    “Participant” shall mean an individual who has been granted an Award
under the Plan.

(v)    “Performance Shares” shall mean an Award that entitles the recipient to
receive Shares, without payment, following the attainment of designated
Performance Goals.

(w)    “Performance Goals” shall mean goals deemed by the Committee to be
important to the success of the Trust or any of its Subsidiary Entities. The
Committee shall establish the specific measures for each such goal at the time
an Award is granted, if the Committee desires to condition the Award on the
achievement of Performance Goals. In creating these measures, the Committee
shall use one or more of the following business criteria or such other criteria
as the Committee deems appropriate: funds from operations, funds from operations
per share, funds available for distribution, funds available for distribution
per share, net operating income, return on assets, return on net assets, asset
turnover, return on equity, return on capital, market price appreciation of
Shares, economic value added, total shareholder return, net income, pre-tax
income, earnings per Share, operating profit margin, net income margin, sales
margin, cash flow, market share, sales growth, capacity utilization, increase in
customer base, environmental health and safety, diversity, and/or quality. The
business criteria may be expressed in absolute terms or relative to the
performance of other individuals or companies or an index.

(x)    “Plan” shall mean this Pennsylvania Real Estate Investment Trust Amended
and Restated 2018 Equity Incentive Plan, as set forth herein and as it may be
amended from time to time.

(y)    “Related Corporation” shall mean either a “subsidiary corporation” of the
Trust (if any), as defined in section 424(f) of the Code, or the “parent
corporation” of the Trust (if any), as defined in section 424(e) of the Code.

(z)    “Restricted Shares” shall mean an Award that grants the recipient Shares
at no cost, subject to whatever restrictions are determined by the Committee.

(aa)    “RSU” shall mean a restricted share unit granted pursuant to
Section 7.4.

(bb)    “SAR” shall mean a share appreciation right—i.e., an Award entitling the
recipient on exercise to receive an amount, in cash or Shares or a combination
thereof (such form to be determined by the Committee), determined in whole or in
part by reference to appreciation in Share value.

(cc)    “Securities Act” shall mean the Securities Act of 1933, as amended.

 

5



--------------------------------------------------------------------------------

(dd)    “Shares” shall mean shares of beneficial interest in the Trust, par
value $1.00 per share.

(ee)    “Short-Term Deferral Period” shall mean, with respect to an amount
(including Shares) payable pursuant to an Award, the 2 1/2-month period
beginning on the day immediately following the last day of the Participant’s
first taxable year in which the amount is no longer subject to a substantial
risk of forfeiture. In no event shall interest be payable to reflect a payment
date after the first day of the Short-Term Deferral Period.

(ff)    “Subsidiary Entity” shall mean an affiliate of the Trust that is
controlled by the Trust, directly or indirectly, through one or more
intermediaries.

(gg)    “Trust” shall mean Pennsylvania Real Estate Investment Trust, a
Pennsylvania business trust.

3.    Administration.

(a)    The Plan shall be administered by the Committee; provided, however, that
the Board reserves the right to exercise from time to time the authority and
discretion otherwise reserved herein to the Committee, and, in that case, the
authority and discretion of the Board will be coextensive with that of the
Committee. Each member of the Committee, while serving as such, shall be deemed
to be acting in his or her capacity as a trustee of the Trust. Acts approved by
a majority of the members of the Committee at which a quorum is present, or acts
without a meeting reduced to or approved in writing by a majority of the members
of the Committee, shall be the valid acts of the Committee. Any authority of the
Committee (except for the authority described in subsection (b)(1)-(4) below)
may be delegated to a plan administrator.

(b)    The Committee shall have the authority:

(1)    to select the Key Employees and Non-Employee Trustees to be granted
Awards under the Plan, and to grant such Awards at such time or times as it may
choose;

(2)    to determine the type and size of each Award, including the number of
Shares subject to the Award;

(3)    to determine the terms and conditions of each Award;

(4)    to amend an existing Award in whole or in part (including the extension
of the exercise period for any NQSO), subject to Sections 7.1(g) and 7.2(e),
except that the Committee may not (i) lower the exercise price of any Option,
(ii) lower the grant date Fair Market Value of any SAR or (iii) without the
consent of the Participant holding the Award, take any action under this clause
if such action would adversely affect the rights of such Participant with
respect to such Award;

(5)    to adopt, amend, and rescind rules and regulations for the administration
of the Plan; and

 

6



--------------------------------------------------------------------------------

(6)    to interpret the Plan and decide any questions and settle any
controversies that may arise in connection with it.

Such determinations and actions of the Committee (or its delegate), and all
other determinations and actions of the Committee (or its delegate) made or
taken under authority granted by any provision of the Plan, shall be conclusive
and shall bind all parties. Nothing in this subsection (b) shall be construed as
limiting the power of the Board or the Committee to make the adjustments
described in Sections 8.3 and 8.4.

4.    Effective Date and Term of Plan.

(a)    Effective Date. The Plan was adopted by the Board and became effective on
April 19, 2018, was approved by the shareholders of the Trust pursuant to
Section 9(b) on May 31, 2018, and was further amended and restated, and
submitted for reapproval by the shareholders effective May 28, 2020.

(b)    Term of Plan for ISOs. No Awards may be granted under the Plan after the
tenth anniversary of the most recent date the Plan is approved by the
shareholders of the Trust, but Awards previously granted may extend beyond that
date.

5.    Shares Subject to the Plan. The aggregate number of Shares that may be
delivered under the Plan (pursuant to Options, Restricted Shares, SARs,
Performance Shares, RSUs or otherwise) is 4,197,499 Shares (which number
includes the Shares that were available under the Pennsylvania Real Estate
Investment Trust Second Amended and Restated 2003 Equity Incentive Plan).
Further, no Key Employee shall receive Options, Restricted Shares, SARs,
Performance Shares and/or RSUs for more than 250,000 Shares during any calendar
year under the Plan. However, the limits in the preceding two sentences shall be
subject to the adjustment described in Section 8.3. Shares delivered under the
Plan may be authorized but unissued Shares or reacquired Shares, and the Trust
may purchase Shares required for this purpose, from time to time, if it deems
such purchase to be advisable.

Any Shares subject to an Option which expires or otherwise terminates for any
reason whatever (including, without limitation, the surrender thereof without
having been exercised), any Shares that are subject to an Award that are
forfeited, any Shares not delivered to the Participant because they are withheld
for, or remitted by the Participant for, the payment of taxes with respect to an
Award or in satisfaction of the exercise price of an Option, and any Shares
subject to an Award which is payable in Shares or cash and that is satisfied in
cash rather than in Shares, shall continue to be available for Awards under the
Plan. However, if an Option is cancelled, the Shares covered by the cancelled
Option shall be counted against the maximum number of Shares specified above for
which Options may be granted to a single Key Employee.

6.    Eligibility. The class of employees who shall be eligible to receive
Awards (including ISOs) under the Plan shall be the Key Employees (including any
trustees of the Trust who are also Key Employees). The class of individuals who
shall be eligible to receive Awards (other than ISOs) under the Plan shall be
the Non-Employee Trustees. More than one Award may be granted to a Participant
under the Plan. The aggregate Fair Market Value of Shares awarded to any
Non-Employee Trustee during any calendar year, measured as of the grant date,
may not exceed $500,000.

 

7



--------------------------------------------------------------------------------

7.    Types of Awards.

7.1    Options.

(a)    Kinds of Options. Both ISOs and NQSOs may be granted by the Committee
under the Plan; however, ISOs may only be granted to Key Employees of the Trust
or of a Related Corporation. Once an ISO has been granted, no action by the
Committee that would cause the Option to lose its status as an ISO under the
Code will be effective without the consent of the Participant holding the
Option.

(b)    $100,000 Limit. The aggregate Fair Market Value of the Shares with
respect to which ISOs are exercisable for the first time by a Key Employee
during any calendar year (counting ISOs under this Plan and under any other
stock option plan of the Trust or a Related Corporation) shall not exceed
$100,000. If an Option intended as an ISO is granted to a Key Employee and the
Option may not be treated in whole or in part as an ISO pursuant to such
$100,000 limit, the Option shall be treated as an ISO to the extent it may be so
treated under the limit and as an NQSO as to the remainder. For purposes of
determining whether an ISO would cause the limit to be exceeded, ISOs shall be
taken into account in the order granted. The annual limits set forth above for
ISOs shall not apply to NQSOs.

(c)    Exercise Price. Except as provided in Section 10.10, the exercise price
of an Option shall be determined by the Committee, subject to the following:

(1)    The exercise price of an ISO shall not be less than the greater of
(i) 100 percent (110 percent in the case of an ISO granted to a
More-Than-10-Percent Shareholder) of the Fair Market Value of the Shares subject
to the Option, determined as of the time the Option is granted, or (ii) the par
value per Share.

(2)    The exercise price of an NQSO shall not be less than the greater of
(i) 100% percent of the Fair Market Value of the Shares subject to the Option,
determined as of the time the Option is granted, or (ii) the par value per
Share.

(d)    Term of Options. The term of each Option may not be more than 10 years
(five years, in the case of an ISO granted to a More-Than-10-Percent
Shareholder) from the date the Option was granted, or such earlier date as may
be specified in the Award Agreement.

(e)    Exercise of Options. Subject to the provisions of Section 7.9, an Option
shall become exercisable at such time or times, and on such conditions, as the
Committee may specify. The Committee may at any time and from time to time
accelerate the time at which all or any part of the Option may be exercised. Any
exercise of an Option must be in writing, signed by the proper person, and
delivered or mailed to the Trust, accompanied by (i) any other documents
required by the Committee and (ii) payment in full in accordance with subsection
(f) below for the number of Shares for which the Option is exercised (except
that, in the case of an exercise arrangement approved by the Committee and
described in subsection (f)(3) below, payment may be made as soon as practicable
after the exercise). Only full Shares shall be issued under the Plan, and any
fractional Share that might otherwise be issuable upon exercise of an Option
granted hereunder shall be forfeited.

 

8



--------------------------------------------------------------------------------

(f)    Payment for Shares. The Award Agreement shall set forth, from among the
following alternatives, how the exercise price is to be paid:

(1)    in cash or by check (acceptable to the Committee), bank draft, or money
order payable to the order of the Trust;

(2)    in Shares previously acquired by the Participant; provided, however, that
such Shares have been held by the Participant for such period of time as
required to be considered “mature” Shares for purposes of accounting treatment;

(3)    by delivering a properly executed notice of exercise of the Option to the
Trust and a broker, with irrevocable instructions to the broker promptly to
deliver to the Trust the amount of sale or loan proceeds necessary to pay the
exercise price of the Option; or

(4)    by any combination of the above-listed forms of payment or such other
means as the Committee may approve.

In the event the Option price is paid, in whole or in part, with Shares, the
portion of the Option price so paid shall be equal to the Fair Market Value on
the date of exercise of the Option of the Shares surrendered in payment of such
Option price.

(g)    No Repricing; No Dividend Equivalents. Repricing of Options shall not be
permitted without the approval of the shareholders of the Trust. For this
purpose, a “repricing” means any of the following (or any other action that has
the same effect as any of the following): (i) changing the terms of an Option to
lower its exercise price (other than on account of capital adjustments resulting
from share splits, etc., as described in Section 8.3); (ii) any other action
that is treated as a “repricing” under generally accepted accounting principles;
and (iii) repurchasing for cash or canceling an Option in exchange for another
Award at a time when its exercise price is greater than the Fair Market Value of
the underlying Shares, unless the cancellation and exchange occurs in connection
with an event set forth in Section 8.4 (involving certain corporate
transactions). Such cancellation and exchange will be considered a “repricing”
regardless of whether it would be treated as a “repricing” under generally
accepted accounting principles and regardless of whether it is voluntary on the
part of the Participant. Options shall not earn dividend equivalents.

7.2    Share Appreciation Rights.

(a)    Grant of Share Appreciation Rights. SARs may be granted to a Key Employee
or a Non-Employee Trustee by the Committee. SARs may be granted in tandem with,
or independently of, Options granted under the Plan. An SAR granted in tandem
with an Option that is not an ISO may be granted either at or after the time the
Option is granted. An SAR granted in tandem with an ISO may be granted only at
the time the ISO is granted.

 

9



--------------------------------------------------------------------------------

(b)    Nature of Share Appreciation Rights. An SAR entitles the Participant to
receive, with respect to each Share as to which the SAR is exercised, the excess
of the Share’s Fair Market Value on the date of exercise over its Fair Market
Value on the date the SAR was granted. Such excess shall be paid in cash,
Shares, or a combination thereof, as determined by the Committee. With respect
to an SAR paid in Shares, the total number of Shares actually issued to a
Participant with respect to such SAR, rather than the number of Shares subject
to such SAR, shall reduce the number of Shares available for issuance under the
Plan.

(c)    Rules Applicable to Tandem Awards. When SARs are granted in tandem with
Options, the number of SARs granted to a Participant that shall be exercisable
during a specified period shall not exceed the number of Shares that the
Participant may purchase upon the exercise of the related Option during such
period. Upon the exercise of an Option, the SAR relating to the Shares covered
by such Option will terminate. Upon the exercise of an SAR, the related Option
will terminate to the extent of an equal number of Shares. The SAR will be
exercisable only at such time or times, and to the extent, that the related
Option is exercisable and will be exercisable in accordance with the procedure
required for exercise of the related Option. The SAR will be transferable only
when the related Option is transferable, and under the same conditions. An SAR
granted in tandem with an ISO may be exercised only when the Fair Market Value
of the Shares subject to the ISO exceeds the exercise price of such ISO.

(d)    Exercise of Independent Share Appreciation Rights. Subject to the
provisions of Section 7.9, a SAR not granted in tandem with an Option shall
become exercisable at such time or times, and on such conditions, as the
Committee may specify in the Award Agreement. The Committee may at any time
accelerate the time at which all or any part of the SAR may be exercised. Any
exercise of an independent SAR must be in writing, signed by the proper person,
and delivered or mailed to the Trust, accompanied by any other documents
required by the Committee.

(e)    No Repricing; No Dividend Equivalents. Repricing of SARs shall not be
permitted without the approval of the shareholders of the Trust. For this
purpose, a “repricing” means any of the following (or any other action that has
the same effect as any of the following): (i) changing the terms of an SAR to
lower its exercise price (i.e., its starting value) (other than on account of
capital adjustments resulting from share splits, etc., as described in
Section 8.3); (ii) any other action that is treated as a “repricing” under
generally accepted accounting principles; and (iii) repurchasing for cash or
canceling an SAR in exchange for another Award at a time when its exercise price
(i.e., its starting value) is greater than the Fair Market Value of the
underlying Shares, unless the cancellation and exchange occurs in connection
with an event set forth in Section 8.4 (involving certain corporate
transactions). Such cancellation and exchange will be considered a “repricing”
regardless of whether it would be treated as a “repricing” under generally
accepted accounting principles and regardless of whether it is voluntary on the
part of the Participant. SARs shall not earn dividend equivalents.

(f)    Term of SARs. The term of each SAR may not be more than 10 years from the
date the SAR was granted, or such earlier date as may be specified in the Award
Agreement.

 

10



--------------------------------------------------------------------------------

7.3    Restricted Shares.

(a)    General Requirements. Restricted Shares may be issued or transferred to a
Key Employee or a Non-Employee Trustee for no consideration.

(b)    Restrictions. Except as otherwise specifically provided by the Plan,
Restricted Shares may not be sold, assigned, transferred, pledged, or otherwise
encumbered or disposed of, and if the Participant ceases to be an employee or a
Non-Employee Trustee of any of the Trust or its Subsidiary Entities or any
reason, shall be forfeited to the Trust. These restrictions will lapse at such
time or times, and on such conditions, as the Committee may specify in the Award
Agreement. Upon the lapse of all restrictions, the Shares will cease to be
Restricted Shares for purposes of the Plan. The Committee may at any time
accelerate the time at which the restrictions on all or any part of the Shares
will lapse.

(c)    Annual Grant to Non-Employee Trustees. As of the first business day
following each Annual Meeting of Shareholders of the Trust (or, if the Shares do
not trade on such business day, then as of the first trading day thereafter),
such number of Restricted Shares as determined by the Board in its discretion,
subject to Section 6 hereof, shall be issued automatically for no consideration
to each Non-Employee Trustee then in service with the Trust. The automatic grant
of Restricted Shares to each Non-Employee Trustee pursuant to the preceding
sentence shall be referred to herein as the “Annual Grant.” Restrictions with
respect to Restricted Shares underlying Annual Grants will generally lapse on
May 15th of each year following the applicable grant date (or, if such May 15th
is not a trading day, the trading day next preceding such May 15th); provided,
that such restrictions will immediately lapse in full upon the Participant’s
death or Disability or upon the occurrence of a Change in Control. If, as of the
grant date of any Annual Grant, the number of Shares available for issuance
under the Plan is insufficient to make all the Annual Grants then due to be
issued pursuant to this Section 7.3(c), no Annual Grants will then be made and
the operation of this Section 7.3(c) will then be automatically suspended.

(d)    Rights as a Shareholder. Unless the Committee determines otherwise, a
Participant who receives Restricted Shares shall have certain rights of a
shareholder with respect to the Restricted Shares, including voting and dividend
rights, subject to the restrictions described in subsection (b) above and any
other conditions imposed by the Committee at the time of grant. Unless the
Committee determines otherwise, certificates evidencing Restricted Shares will
remain in the possession of the Trust until such Shares are free of all
restrictions under the Plan.

(e)    Notice of Tax Election. Any Participant making an election under section
83(b) of the Code for the immediate recognition of income attributable to an
Award of Restricted Shares must provide a copy thereof to the Trust within 10
days of the filing of such election with the Internal Revenue Service.

7.4    Performance Shares and RSUs; Performance Goals.

(a)    Grant. The Committee may grant Performance Shares to any Key Employee or
Non-Employee Trustee, conditioned upon the meeting of designated Performance
Goals. The Committee shall determine the number of Performance Shares to be
granted. Performance Shares may be granted in the form of RSUs.

 

11



--------------------------------------------------------------------------------

(b)    Performance Period and Performance Goals. When Performance Shares or RSUs
are granted, the Committee shall establish the performance period during which
performance shall be measured, the Performance Goals, and such other conditions
of the Award as the Committee deems appropriate. At the end of each performance
period, the Committee shall determine to what extent the Performance Goals and
other conditions of the Award have been met

(c)    Delivery of Performance Shares. To the extent the Performance Shares are
earned as determined under subsection (b), the Shares will cease to be
restricted Shares for purposes of the Plan and shall be delivered.

(d)    Settlement of RSUs. To the extent the RSUs are earned as determined under
subsection (b), RSUs may be settled in cash or Shares, as determined by the
Committee and set forth in the Award Agreement. Any Shares awarded pursuant to
RSUs shall be delivered no later than the end of the Short-Term Deferral Period,
except to the extent such delivery is deferred pursuant to a deferral
arrangement that complies with the requirements of Section 409A of the Code and
the final regulations issued thereunder or any amendment thereof or successor
thereto.

(e)    Dividend Equivalents. Any grant of Performance Shares or RSUs may provide
for the payment to the Participant of dividends and DERs thereon in cash or
additional Shares, provided, however, that the Award Agreement shall provide
that the Participant shall not receive any dividends or DERs unless and until
such time as the Performance Shares or RSUs are earned and paid, and provided
further that if the payment or crediting of dividends and DERs is in respect of
an Award that is subject to Code Section 409A, then the payment or crediting of
such dividends and DERs shall conform to the requirement of Code Section 409A
and such requirements shall be specified in writing.

7.5    Contract Shares.

(a)    Grant. The Committee may grant Contract Shares to any Key Employee or
Non-Employee Trustee, conditioned upon the Participant’s continued provision of
services to the Trust or one of its Subsidiary Entities through the date(s)
specified in the Award Agreement. The Committee shall determine the number of
Contract Shares to be granted.

(b)    Contract Dates. When Contract Shares are granted, the Committee shall
establish the Contract Date(s) on which the Contract Shares shall be delivered
to the Participant, provided the Participant is still providing services to the
Trust or one of its Subsidiary Entities on such date(s).

(c)     Delivery of Contract Shares. If the Participant is still providing
services to the Trust or to one or more of its Subsidiary Entities as of the
Contract Date(s), the Committee shall cause the Contract Shares to be delivered
to the Participant in accordance with the terms of the Award Agreement.

 

12



--------------------------------------------------------------------------------

7.6    Bonus Shares. The Committee may grant Bonus Shares to any Key Employee or
Non-Employee Trustee as a bonus to the Key Employee or Non-Employee Trustee for
services to the Trust or to one or more of its Subsidiary Entries. The Committee
shall determine the number of Bonus Shares to be granted.

7.7    Dividend Equivalent Rights. The Committee may provide for payment to a
Key Employee or Non-Employee Trustee of DERs, either currently or in the future,
or for the investment of such DERs on behalf of the Participant; however, any
DERs relating to awards that vest based on the achievement of one or more
Performance Goals will only be earned to the extent such Performance Goals are
met.

7.8    Holding Period. As a condition to the Grant of an Award to the Trust’s
Chief Executive Officer or to any other executive officer holding the title of
Executive Vice President or Senior Vice President, such individual shall hold
such Award for a minimum period of one year following (i) in the case of an
Award of Options or SARs, the date of exercise of such Awards, and (ii) in the
case of an Award of Restricted Shares, Performance Shares or RSUs, the date on
which such Award vests.

7.9 Minimum Vesting Periods. Except as otherwise provided in this Section 7.9,
Awards shall be subject to a vesting period of not less than one year from the
date of grant of the applicable Award. The minimum vesting periods shall not
apply: (a) to a termination of employment due to death or disability; (b) upon a
Change in Control; (c) to a substitute award that does not reduce the vesting
period of the Award being replaced; or (d) to Awards involving an aggregate
number of Shares not in excess of 5% of the number of Shares reserved for
issuance under Section 5 of the Plan.

8.    Events Affecting Outstanding Awards.

8.1    Termination of Service (Other Than by Death or Disability). If a
Participant ceases to be an employee or trustee of any of the Trust and its
Subsidiary Entities for any reason other than death or Disability, the following
shall apply:

(a)    Except as otherwise stated in the Award Agreement, all Options and SARs
held by the Participant that were not exercisable immediately prior to the
Participant’s termination of service shall terminate at that time. Any Options
or SARs that were exercisable immediately prior to the termination of service
will continue to be exercisable for three months (or for such longer period as
the Award Agreement states), and shall thereupon terminate, unless the Award
Agreement provides by its terms for immediate termination or for termination in
less than three months in the event of termination of service in specific
circumstances. In no event, however, shall an Option or SAR remain exercisable
beyond the latest date on which it could have been exercised without regard to
this Section. For purposes of this subsection (a), a termination of service
shall not be deemed to have resulted by reason of a sick leave or other bona
fide leave of absence approved for purposes of the Plan by the Committee.

(b)    Except as otherwise stated in the Award Agreement, all Restricted Shares
held by the Participant at the time of termination of service must be
transferred to the Trust (and, in the event the certificates representing such
Restricted Shares are held by the Trust, such Restricted Shares shall be so
transferred without any further action by the Participant), in accordance with
Section 7.3.

 

13



--------------------------------------------------------------------------------

(c)    Except as otherwise stated in the Award Agreement, all Performance
Shares, RSUs, Contract Shares and DERs to which the Participant was not
irrevocably entitled prior to the termination of service shall be forfeited and
the Award canceled as of the date of such termination of service.

8.2    Death or Disability. If a Participant dies or terminates his or her
services on account of a Disability, the following shall apply:

(a)    Except as otherwise stated in the Award Agreement, all Options and SARs
held by a Participant that were not exercisable immediately prior to the
Participant’s death or termination of service on account of Disability shall
terminate at the date of death or termination of service on account of
Disability. Any Options or SARs that were exercisable immediately prior to death
or termination of service on account of Disability, as the case may be, will
continue to be exercisable by the Participant or by the Participant’s legal
representative (in the case of Disability), or by the Participant’s executor or
administrator or by the person or persons to whom the Option or SAR is
transferred by will or the laws of descent and distribution (in the case of
death), for the one-year period ending with the first anniversary of the
Participant’s death or termination of service on account of Disability (or for
such shorter or longer period as may be provided in the Award Agreement), and
shall thereupon terminate. In no event, however, shall an Option or SAR remain
exercisable beyond the latest date on which it could have been exercised without
regard to this Section.

(b)    Except as otherwise stated in the Award Agreement, all Restricted Shares
held by the Participant at the date of death or termination of service on
account of Disability, as the case may be, must be transferred to the Trust
(and, in the event the certificates representing such Restricted Shares are held
by the Trust, such Restricted Shares shall be so transferred without any further
action by the Participant), in accordance with Section 7.3.

(c)    Except as otherwise stated in the Award Agreement, all Performance
Shares, RSUs, Contract Shares and DERs to which the Participant was not
irrevocably entitled prior to death or termination of service on account of
Disability, as the case may be, shall be forfeited and the Award canceled as of
the date of death or termination of service on account of Disability.

8.3    Capital Adjustments. The maximum number of Shares that may be delivered
under the Plan, the maximum number of SARs not in tandem with Options, the
maximum number of DERs payable in notional Shares that may be granted, and the
maximum number of Shares with respect to which Options or SARs may be granted to
any Key Employee under the Plan, all as stated in Section 5, and the number of
Shares issuable upon the exercise or vesting of outstanding Awards under the
Plan (as well as the exercise price per Share under outstanding Options) shall
be proportionately adjusted, as may be deemed appropriate by the Committee, to
reflect any increase or decrease in the number of issued Shares resulting from a
subdivision (share-split), consolidation (reverse split), share dividend, or
similar change in the capitalization of the Trust. No adjustment under this
Section shall be made (i) to an outstanding ISO if such adjustment would
constitute a modification under section 424(h) of the Code, unless the
Participant consents to such adjustment, and (ii) to an outstanding NQSO or SAR
if such adjustment would constitute a modification under Treas. Reg.
§1.409A-1(b)(5)(v) or any amendment thereof or successor thereto unless the
Participant consents to such adjustment.

 

14



--------------------------------------------------------------------------------

8.4    Certain Corporate Transactions.

(a)    In the event of a Change in Control, each outstanding Award shall be
assumed by the surviving or successor entity; provided, however, that in the
event of a proposed corporate transaction, the Committee may terminate all or a
portion of any outstanding Award, effective upon the Change in Control event, if
it determines that such termination is in the best interests of the Trust. If
the Committee decides to terminate outstanding Options or SARs, the Committee
shall give each Participant holding an Option or SAR to be terminated not less
than seven days’ notice prior to any such termination, and any Option or SAR
that is to be so terminated may be exercised (if and only to the extent that it
is then exercisable) up to, and including the date immediately preceding such
termination. Further, the Committee, in its discretion, may (i) accelerate, in
whole or in part, the date on which any or all Options and SARs become
exercisable and/or the date on which any or all and Restricted Shares with
time-based vesting become vested, but only if the Option, SAR or Restricted
Share is not assumed by the surviving or successor entity; (ii) accelerate
vesting for Performance Shares and RSUs, provided that acceleration is limited
to actual performance achieved, a pro-rata portion of the target award based on
the elapsed proportion of the performance period, or a combination thereof;
(iii) cause the delivery of any Contract Shares, even if the Contract Date(s)
have not been reached; and/or (iv) cause the payment of any dividends or DERs,
but only with respect to such Awards for which acceleration of vesting is
permitted by this Section 8.4(a). The Committee also may, in its discretion,
change the terms of any outstanding Award to reflect any such corporate
transaction; provided that, (i) in the case of ISOs, such change would not
constitute a “modification” under section 424(h) of the Code unless the
Participant consents to the change, and (ii) in the case of NQSOs and SARs, such
change would not constitute a modification under Treas. Reg. §1.409A-1(b)(5)(v)
or any amendment thereof or successor thereto unless the Participant consents to
the change.

(b)    In lieu of the action described in subsection (a) above, the Committee
may, in its discretion, arrange to have the surviving or acquiring entity or
affiliate grant to each Participant a replacement or substitute award which, in
the judgment of the Committee, is substantially equivalent to the Award.

9.    Suspension, Amendment or Termination of the Plan.

(a)    In General. The Board, pursuant to a written resolution, may from time to
time suspend or terminate the Plan or amend the Plan and any outstanding Award
Agreement evidencing Annual Grants, and, except as provided in Sections 3(b)(4),
7.1(a), 7.1(e), 7.1(g), 7.2(e) and 8.4(a), the Committee may amend any
outstanding Awards (other than Awards of Annual Grants) in any respect
whatsoever; except that, without the approval of the shareholders (given in the
manner set forth in subsection (b) below)—

(1)    no amendment may be made that would—

(A)    change the class of employees eligible to participate in the Plan with
respect to ISOs;

(B)    except as permitted under Section 8.3, increase the maximum number of
Shares with respect to which ISOs may be granted under the Plan; or

 

15



--------------------------------------------------------------------------------

(C)    extend the duration of the Plan under Section 4(b) with respect to any
ISOs granted hereunder; and

(2)    no amendment may be made that would require shareholder approval under
the applicable rules of the New York Stock Exchange or as required under any
other applicable law, rule or regulation.

Notwithstanding the foregoing, no such suspension, termination, or amendment
shall materially impair the rights of any Participant holding an outstanding
Award without the consent of such Participant.

(b)    Manner of Shareholder Approval. The approval of shareholders must be
effected by a majority of the votes cast (including abstentions, to the extent
abstentions are counted as voting under applicable state law), in a separate
vote at a duly held shareholders’ meeting at which a quorum representing a
majority of all outstanding voting Shares is, either in person or by proxy,
present and voting on the Plan.

10.    Miscellaneous.

10.1    Documentation of Awards. Awards shall be evidenced by such written Award
Agreements as may be prescribed by the Committee from time to time. Such
instruments may be in the form of agreements to be executed by both the
Participant and the Trust, or certificates, letters, or similar instruments,
which need not be executed by the Participant but acceptance of which by the
Participant will evidence agreement by the Participant to the terms thereof.

10.2    Rights as a Shareholder. Except as specifically provided by the Plan or
an Award Agreement, the receipt of an Award shall not give a Participant rights
as a shareholder; instead, the Participant shall obtain such rights, subject to
any limitations imposed by the Plan or the Award Agreement, upon the actual
receipt of Shares.

10.3    Conditions on Delivery of Shares. The Trust shall not deliver any Shares
pursuant to the Plan or remove restrictions from Shares previously delivered
under the Plan (i) until all conditions of the Award have been satisfied or
removed, (ii) until all applicable Federal and state laws and regulations have
been complied with, and (iii) if the outstanding Shares are at the time of such
delivery listed on any stock exchange, until the Shares to be delivered have
been listed or authorized to be listed on such exchange. If an Award is
exercised by the Participant’s legal representative, the Trust will be under no
obligation to deliver Shares pursuant to such exercise until the Trust is
satisfied as to the authority of such representative.

10.4    Registration and Listing of Shares. If the Trust shall deem it necessary
to register under the Securities Act or any other applicable statute any Shares
purchased or otherwise delivered under this Plan, or to qualify any such Shares
for an exemption from any such statutes, the Trust shall take such action at its
own expense. Purchases and grants of Shares hereunder shall be postponed as
necessary pending any such action.

10.5    Compliance with Rule 16b-3. All elections and transactions under this
Plan by persons subject to Rule 16b-3, promulgated under section 16(b) of the
Exchange Act, or any successor to such Rule, are intended to comply with at
least one of the exemptive conditions under such Rule. The Committee shall
establish such administrative guidelines to facilitate compliance with at least
one such exemptive condition under Rule 16b-3 as the Committee may deem
necessary or appropriate.

 

16



--------------------------------------------------------------------------------

10.6    Tax Withholding.

(a)    Obligation to Withhold. The Trust shall withhold from any cash payment
made pursuant to an Award an amount sufficient to satisfy all Federal, state,
and local withholding tax requirements (the “withholding requirements”). In the
case of an Award pursuant to which Shares may be delivered, the Committee may
require that the Participant or other appropriate person remit to the Trust an
amount sufficient to satisfy the withholding requirements, or make other
arrangements satisfactory to the Committee with regard to such requirements,
prior to the delivery of any Shares.

(b)    Election to Withhold Shares. The Committee, in its discretion, may permit
or require the Participant to satisfy the withholding requirements, in whole or
in part, by electing to have the Trust withhold Shares (or by returning
previously acquired Shares to the Trust); provided, however, that the Trust may
limit the number of Shares withheld to satisfy the tax withholding requirements
to the extent necessary to avoid adverse accounting consequences. Shares shall
be valued, for purposes of this subsection (b), at their Fair Market Value
(determined as of the date an amount is includible in income by the Participant
(the “Determination Date”), rather than the date of grant). The Committee shall
adopt such withholding rules as it deems necessary to carry out the provisions
of this Section.

10.7    Transferability of Awards. No ISO may be transferred other than by will
or by the laws of descent and distribution. No other Award may be transferred,
except to the extent permitted in the applicable Award Agreement, which may be
only for no consideration, or by will or the laws of descent and distribution.
During a Participant’s lifetime, an Award requiring exercise may be exercised
only by the Participant (or in the event of the Participant’s incapacity, by the
person or persons legally appointed to act on the Participant’s behalf).

10.8    Registration. If the Participant is married at the time Shares are
delivered and if the Participant so requests at such time, the certificate or
certificates for such Shares shall be registered in the name of the Participant
and the Participant’s spouse, jointly, with right of survivorship.

10.9    Acquisitions. Notwithstanding any other provision of this Plan, Awards
may be granted hereunder in substitution for awards held by directors, trustees
and key employees of another entity that engages in a merger, consolidation,
acquisition of assets, or similar transaction with the Trust or a Related
Corporation, provided the terms of the substitute Awards so granted conform to
the terms set forth in this Plan (except that the exercise price of any
substituted Option—whether an ISO or an NQSO—may be adjusted according to the
provisions of section 424(a) of the Code, if the grant of such substituted
Option is pursuant to a transaction described in such section of the Code).

10.10    Clawback. Notwithstanding any other provisions in the Plan, any Award
which is subject to recoupment or clawback under any law, government regulations
or stock exchange listing requirement, will be subject to such recoupment and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

 

17



--------------------------------------------------------------------------------

10.11    Employment Rights. Neither the adoption of the Plan nor the grant of
Awards will confer on any person any right to continued employment by the Trust
or any of its Subsidiary Entities or affect in any way the right of any of the
foregoing to terminate an employment relationship at any time.

10.12    Indemnification of Board and Committee. Without limiting any other
rights of indemnification that they may have from the Trust or any of its
Subsidiary Entities, the members of the Board and the members of the Committee
shall be indemnified by the Trust against all costs and expenses reasonably
incurred by them in connection with any claim, action, suit, or proceeding to
which they or any of them may be a party by reason of any action taken or
failure to act under, or in connection with, the Plan or any Award granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by legal counsel selected by the Trust) or paid by
them in satisfaction of a judgment in any such action, suit, or proceeding,
except a judgment based upon a finding of willful misconduct or recklessness on
their part. Upon the making or institution of any such claim, action, suit, or
proceeding, the Board or Committee member shall notify the Trust in writing,
giving the Trust an opportunity, at its own expense, to handle and defend the
same before such Board or Committee member undertakes to handle it on his or her
own behalf. The provisions of this Section shall not give members of the Board
or the Committee greater rights than they would have under the Trust’s by-laws
or Pennsylvania law.

10.13    Application of Funds. Any cash proceeds received by the Trust from the
sale of Shares pursuant to Awards granted under the Plan shall be added to the
general funds of the Trust. Any Shares received in payment for additional Shares
upon exercise of an Option shall become treasury shares.

10.14    Governing Law. The Plan shall be governed by the applicable Code
provisions to the maximum extent possible. Otherwise, the laws of the
Commonwealth of Pennsylvania (without reference to the principles of conflict of
laws) shall govern the operation of, and the rights of Key Employees or
Non-Employee Trustees under, the Plan and Awards granted hereunder.

 

18